Citation Nr: 1429772	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  08-17 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for right wrist disability including as secondary to service-connected residuals of fracture of the second right metacarpal.

2.  Entitlement to service connection for right upper arm disability including as secondary to service-connected residuals of fracture of the second right metacarpal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to July 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over the claims file has been transferred to the RO in Reno, Nevada. 

In May 2011, the Veteran provided testimony before the undersigned Veterans Law Judge at a Travel Board hearing held at the RO in Las Vegas, Nevada.  A transcript of the hearing is associated with the claims files.

In an October 2011 and February 2013 decisions, the Board remanded these issues for additional development.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that his service-connected residuals of fracture of the second right metacarpal have caused right wrist and arm disabilities.

As noted above, the Board remanded these matters in October 2011 for further development.  Specifically, the Board instructed the RO to provide medical opinions for the claims for service connection for a right wrist disability and a right upper arm disability, both including as secondary to service-connected residuals of fracture of the second right metacarpal.  The remand instructions included providing an etiological opinion, to include whether any current right wrist disability or right upper arm disability was related to service. 

Pursuant to the Board's remand, the Veteran was afforded an examination in December 2011.  While the examiner addressed whether the Veteran's right wrist and right arm disabilities were related to service, she did not address the Veteran's right wrist or right arm disability on a secondary basis as instructed by the Board. 

Accordingly, in its February 2013 remand, the Board instructed the December 2011 VA examiner to amend her examination report to address the Veteran's right wrist or right arm disability on a secondary basis.

Pursuant to the Board's February 2013 remand, the December 2011 VA examiner provided an addendum opinion in March 2013.  The examiner found that the Veteran's claimed conditions were less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner noted that there was no evidence in the claims file to support this claim and that he had been in a motor vehicle accident in 2000 with complaints of wrist and forearm pain.

However, while the examiner determined that the Veteran's right wrist and right upper arm disabilities were not due to his service or his service-connected residuals of fracture of the second right metacarpal, she did not address whether the Veteran's service-connected residuals of fracture of the second right metacarpal has aggravated his claimed right wrist and right upper arm disabilities.  

The Board notes that 38 C.F.R. § 3.310(a) permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

As such the Board finds that the evidence currently of record is insufficient to resolve the claims for service connection for a right wrist and right upper arm disability as secondary to service-connected residuals of fracture of the second right metacarpal disability.  

Accordingly, the Board finds that the physician who conducted the October 2011 VA examination and rendered the March 2013 addendum opinion should be requested to submit an addendum opinion discussing whether or not the Veteran's right wrist and right upper arm disabilities were aggravated by his service-connected residuals of fracture of the second right metacarpal disability.

Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for the same examiner who conducted the October 2011 VA examination and rendered the March 2013 opinion if possible, to review the claims folder and determine whether the Veteran's right wrist and right upper arm disabilities are aggravated by his service-connected residuals of fracture of the second right metacarpal disability.  If the October 2011 examiner is unavailable, the file should be referred to another similarly qualified medical professional. 

The examiner should furnish an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's right wrist and right upper arm disabilities are aggravated by his service-connected residuals of fracture of the second right metacarpal disability.  If the examiner finds that the Veteran's right wrist and right upper arm disabilities have been worsened by his service-connected residuals of fracture of the second right metacarpal disability, to the extent feasible, the degree of worsening should be identified. 

The examiner should fully describe the objective findings that support his or her conclusions.  The claims folder should be made available to the examiner in conjunction with the opinion request, and the examiner must indicate on the report that such a review was undertaken.  The rationale for all opinions expressed should be set forth.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion. 

2.  Ensure that the examination report complies with this remand and answers the questions presented herein.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate. 

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If any benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.






The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



